DETAILED ACTION
 
Status of the Application
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
 	This Office Action is in response to Applicant's Appeal Brief filed on January 28, 2022 and interview on July 12, 2022. In the Non-final Office action of January 28, 2022, claims 63 and 64 were inadvertently indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 63 and 67 should have been grouped with claims 17, 41, 44-59 in the 103 rejection. This Office action is being resent correcting said issue.
Claim(s) 17, 41, and 44-64 are pending and examined herein. 

Response to Arguments
	In view of Applicant’s arguments, the 103 rejection of claims 17, 41, 44-59, and 62-64 as being unpatentable over Baraban (WO 2016/138138) of record has been fully considered. Upon further examination, the rejection is hereby withdrawn and prosecution reopened. 
	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The new rejections are made in the Non-Final Office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 17, 41, 44-59, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Baraban (WO 2016/138138) in view of Rothman (Pharmacology, Biochemistry and Behavior, 2002) of record.
 	
 	 Baraban teaches a method of treating an epilepsy disorder, said method comprising administering to a subject in need thereof a therapeutically effective amount of a 5HT receptor agonist, or a pharmaceutically acceptable salt thereof ([0003]; [0005]; claim 1).
 	Baraban teaches the epilepsy disorder is Dravet Syndrome, Lennox-Gastaut Syndrome, infantile spasm, or Ohtahara Syndrome. In an exemplary embodiment, the epilepsy disorder is Dravet Syndrome [0015]. 
Baraban teaches wherein said 5HT receptor agonist is flibanserin, DOI HC1, norfenfluramine or BW 723C86 ([0074]-[0075]; claim 10).
Baraban teaches the 5-HT receptor agonist (including pharmaceutically acceptable salts thereof) may be administered at a dose of about 1 mg/kg to about 1000 mg/kg ([0129]-[0133]).
Baraban teaches wherein the 5HT receptor agonist reduces the incidence of unprovoked seizures in the subject when compared to the absence of the 5HT receptor agonist ([0022]; [0246]).
Baraban teaches when administered as pharmaceutical composition, the pharmaceutical compositions may include optical isomers, diastereomers, enantiomers, isoforms, polymorphs, hydrates, solvates or products, or pharmaceutically acceptable salts of the 5-HT receptor agonist [0141]. 
Baraban does not specifically teach the R enantiomer and enantiomeric excess. 
Rothman teaches (+)-norfenfluramine (S-enantiomer) is a potent 5-HT2B and 5-HT2C receptor agonist. 5-HT2B activity increases the risk of developing valvular heart disease and 5-HT2C receptor activity is implicated in increasing the risk of developing primary pulmonary hypertension (abstract). 
Moreover, Rothman teaches (-)-fenfluramine (R-enantiomer) is less potent at activating the 5-HT2B receptor, thereby exhibiting lower valvulopathy side effects (page 828, Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed norfenfluramine for the treatment of epileptic disorders as taught by Baraban and employed an enantiomeric excess composition, specifically the R enantiomer. The motivation, provided by Rothman, teaches that the S enantiomer exhibits potent 5-HT2B and 5-HT2C receptor agonist activity, wherein such activity results in increased risk of developing valvular heart disease and developing primary pulmonary hypertension, respectively. The R enantiomer, on the other hand, is a less potent 5-HT2B receptor agonist, thereby exhibiting lower valvulopathy side effects. Thus, it would be obvious to the skilled artisan to employ a composition with a greater excess of the R enantiomer over the S. 
 	Regarding the specific amount of enantiomeric excess, generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 17, 41, and 44-59, and 63-64 are not allowed.
Claim 60-61 is allowed.
Claims 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627